Assault with intent to murder is the offense; the punishment, two years in the penitentiary.
Appellant does not seriously contend that the facts showing that he shot the injured party in the left wrist at close range with a 12-gauge shotgun were not sufficient to authorize the jury's conclusion of guilt. His contention is that the facts also raised the issue of accidental shooting, which should have been submitted to the jury notwithstanding the fact that no exception or objection was reserved to the court's charge or special requested charge seeking to have that issue submitted.
Under the express provision of Arts. 658 and 659, C. C. P. objection to the charge must be presented before it is read to the jury. We are precluded from considering his contention. See Hanvy v. State, 144 Tex.Crim. R., 162 S.W.2d 721. Moreover, *Page 341 
we note that appellant, by his own testimony, claimed that he shot in self-defense. He made no claim that the shooting was accidental.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.